                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  EVANSVILLE DIVISION

ONI RISK PARTNERS, INC.,                              )
                                                      )
                              Plaintiff,              )
                                                      )
                         v.                           )    Case No. 3:18-cv-00055-TWP-MPB
                                                      )
DANNY S. DONLEY,                                      )
                                                      )
                              Defendant.              )

               ORDER GRANTING DEFENDANT’S MOTION TO DISMISS

       This matter is before the Court on Defendant Danny S. Donley’s (“Donley”) Motion to

Dismiss pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6) (Filing No. 13).

Plaintiff ONI Risk Partners, Inc. (“ONI”) initiated this lawsuit alleging that Donley owes ONI

$219,993.00 in damages for Donley’s breach of contract. Donley denies the existence and validity

the any contract and filed a Motion to Dismiss asserting the Court does not have subject matter

jurisdiction over this case. For the following reasons, the Court grants the Motion to Dismiss.

                                       I.    BACKGROUND

       The following facts are not necessarily objectively true, but as required when reviewing a

motion to dismiss, the Court accepts as true all factual allegations in the Complaint and draws all

inferences in favor of ONI as the non-moving party. See Bielanski v. County of Kane, 550 F.3d

632, 633 (7th Cir. 2008).

       In 2016, Prime Risk Partners, Inc. acquired ONB Insurance Group, Inc., an Indiana

corporation with its principal office in Indianapolis, Indiana. Since the 2016 acquisition, the former

ONB Insurance Group, Inc. has continued to do business under the name of ONI Risk Partners,
Inc. (“ONI”). ONI is the successor in interest of ONB Insurance Group, Inc. and is a citizen of the

State of Indiana (Filing No. 1 at 1).

        On November 26, 2012, Donley entered into an Employment and Non-Solicitation

Agreement (the “Employment Agreement”) with ONB Insurance Group, Inc., and its successor,

ONI. As an employee of ONI, Donley marketed, sold, and serviced certain insurance products.

Donley is a citizen of Illinois (Filing No. 1 at 1; Filing No. 1-1). Pursuant to the Employment

Agreement, ONI was to pay Donley a base salary plus commissions for the sales and renewals of

policies of Insurance Products. On or about September 24, 2015, ONI sent Donley a Memorandum

attaching a new Producer Compensation Plan with an effective date of January 1, 2016. (Filing

No. 1 at 2; Filing No. 1-2 at 1.)

        Donley resigned his employment with ONI effective August 15, 2017. At the time
        of his resignation, Donley was and is indebted to ONI in the sum of $219,993.00,
        which sum constitutes a producer draw taken in excess of commissions earned. The
        obligation to pay ONI for said excess survives termination of employment pursuant
        to the terms of the Compensation Plan.

(Filing No. 1 at 2, ¶ 7.) “ONI has demanded that Donley repay all sums due and owning but Donley

has refused and continues to refuse and is in breach of his contractual obligations owed to ONI.”

Id. at 2, ¶ 8.

        On March 21, 2018, ONI filed this breach of contract lawsuit in federal court, asserting

that “[t]he parties to this action are citizens of different states and the amount in controversy

exceeds the sum of $75,000.00, exclusive of interest and costs.” Id. at 1, ¶ 3. ONI incorporated as

part of its Complaint the “Employment and Non-Solicitation Agreement” and the “Producer

Compensation Plan.” (Filing No. 1-1; Filing No. 1-2; Filing No. 1 at 2, ¶ 6.) Soon after this case

was initiated, on April 23, 2018, Donley filed his Motion to Dismiss, arguing a lack of subject

matter jurisdiction and a failure to plead a viable claim (Filing No. 13).



                                                  2
                                  II.     LEGAL STANDARD

       A motion to dismiss under Rule 12(b)(1) challenges the court’s subject matter jurisdiction.

Fed. R. Civ. P. 12(b)(1). The burden of proof is on the plaintiff, the party asserting jurisdiction.

United Phosphorus, Ltd. v. Angus Chem. Co., 322 F.3d 942, 946 (7th Cir. 2003), overruled on

other grounds by Minn-Chem, Inc. v. Agrium, Inc., 683 F.3d 845 (7th Cir. 2012) (en banc). “The

plaintiff has the burden of supporting the jurisdictional allegations of the complaint by competent

proof.” Int’l Harvester Co. v. Deere & Co., 623 F.2d 1207, 1210 (7th Cir. 1980). “In deciding

whether the plaintiff has carried this burden, the court must look to the state of affairs as of the

filing of the complaint; a justiciable controversy must have existed at that time.” Id.

       “When ruling on a motion to dismiss for lack of subject matter jurisdiction under Federal

Rule of Civil Procedure 12(b)(1), the district court must accept as true all well-pleaded factual

allegations, and draw reasonable inferences in favor of the plaintiff.” Ezekiel v. Michel, 66 F.3d

894, 897 (7th Cir. 1995) (citation omitted). Furthermore, “[t]he district court may properly look

beyond the jurisdictional allegations of the complaint and view whatever evidence has been

submitted on the issue to determine whether in fact subject matter jurisdiction exists.” Id. (citation

and quotation marks omitted).

       Federal Rule of Civil Procedure 12(b)(6) allows a defendant to move to dismiss a complaint

that has failed to “state a claim upon which relief can be granted.” Fed. R. Civ. P. 12(b)(6). When

deciding a motion to dismiss under Rule 12(b)(6), the Court accepts as true all factual allegations

in the complaint and draws all inferences in favor of the plaintiff. Bielanski, 550 F.3d at 633.

However, courts “are not obliged to accept as true legal conclusions or unsupported conclusions

of fact.” Hickey v. O’Bannon, 287 F.3d 656, 658 (7th Cir. 2002).




                                                  3
       The complaint must contain a “short and plain statement of the claim showing that the

pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). In Bell Atlantic Corp. v. Twombly, the Supreme

Court explained that the complaint must allege facts that are “enough to raise a right to relief above

the speculative level.” 550 U.S. 544, 555 (2007). Although “detailed factual allegations” are not

required, mere “labels,” “conclusions,” or “formulaic recitation[s] of the elements of a cause of

action” are insufficient. Id.; see also Bissessur v. Ind. Univ. Bd. of Trs., 581 F.3d 599, 603 (7th

Cir. 2009) (“it is not enough to give a threadbare recitation of the elements of a claim without

factual support”). The allegations must “give the defendant fair notice of what the . . . claim is and

the grounds upon which it rests.” Twombly, 550 U.S. at 555. Stated differently, the complaint must

include “enough facts to state a claim to relief that is plausible on its face.” Hecker v. Deere &

Co., 556 F.3d 575, 580 (7th Cir. 2009) (citation and quotation marks omitted). To be facially

plausible, the complaint must allow “the court to draw the reasonable inference that the defendant

is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly,

550 U.S. at 556).

       While review under Rule 12(b)(6) is limited to the complaint, courts consider documents

attached to and incorporated in the complaint as part of the complaint and will consider documents

that are referred to in the complaint, which are concededly authentic and central to the plaintiff’s

claim. Santana v. Cook County Bd. of Review, 679 F.3d 614, 619 (7th Cir. 2012); Reger Dev., LLC

v. Nat’l City Bank, 592 F.3d 759, 764 (7th Cir. 2010). When a party attaches exhibits to its

complaint and incorporates the exhibits into the pleadings, if there are contradictions between the

exhibits and the complaint, the exhibits generally will control. Bogie v. Rosenberg, 705 F.3d 603,

609 (7th Cir. 2013).




                                                  4
                                        III.    DISCUSSION

        Donley argues that ONI has failed to plead a plausible claim for breach of contract because

the contracts incorporated into the Complaint do not establish a binding agreement between the

parties that obligated Donley to repay producer draws. Alternatively, Donley argues, if the Court

were to assume the contracts did require Donley to repay producer draws in excess of commissions,

the terms of the Producer Compensation Plan contradict the damages amount alleged in the

Complaint and establish a potential damage amount far below the “amount in controversy”

requirement to support diversity jurisdiction thereby subjecting this case to dismissal under Rule

12(b)(1) for lack of subject matter jurisdiction.

        There is “no unyielding jurisdictional hierarchy” that requires a court to consider subject

matter jurisdiction before personal jurisdiction, but jurisdictional issues must be decided before

merits issues. See Ruhrgas Ag v. Marathon Oil Co., 526 U.S. 574, 577–78 (1999). Thus, a district

court first must satisfy itself that it can exercise jurisdiction before addressing the merits of a case.

Accordingly, the Court must consider Donley’s Motion to Dismiss under Rule 12(b)(1) before it

can address the Motion under Rule 12(b)(6). If the Court determines that it lacks jurisdiction under

Rule 12(b)(1), it would be improper for the Court to reach the merits of the case under Rule

12(b)(6). Id.; see also Steel Co. v. Citizens for a Better Env’t, 523 U.S. 83, 94 (1998); Rawlins v.

Select Specialty Hosp. of Nw. Ind., Inc., 2014 U.S. Dist. LEXIS 57076, at *5 (N.D. Ill. Apr. 23,

2014). “‘Without jurisdiction the court cannot proceed at all in any cause. Jurisdiction is the power

to declare the law, and when it ceases to exist, the only function remaining to the court is that of

announcing the fact and dismissing the cause.’” United States v. Rachuy, 743 F.3d 205, 211 (7th

Cir. 2014) (quoting Steel, 523 U.S. at 94). Therefore, the Court must first address Donley’s

“amount in controversy” argument.



                                                    5
       Donley asserts that the Employment and Non-Solicitation Agreement does not contain any

provisions that required Donley to repay producer draws received in excess of commissions

earned; rather, it states that he was to be compensated with a base salary and commissions (Filing

No. 1-1 at 2–3, ¶ 3(a)–(b)). In light of the terms of the Employment and Non-Solicitation

Agreement, Donley argues that this contract cannot support ONI’s claim for repayment of

producer draws. ONI does not respond in opposition to this argument regarding the Employment

and Non-Solicitation Agreement. Donley is correct about the terms of this contract; thus, the Court

looks to the Plan to analyze ONI’s claim for repayment of producer draws.

       Donley points out that the Plan’s effective date was January 1, 2016 (Filing No. 1-2 at 1,

2). He also asserts that the Plan’s provision requiring repayment of producer draws is limited to

the following: “If commissions generated in a calendar year are less than the Employee draw for

such year, the Employee is obligated to pay [ONI] for the amount of the draw in excess of the

commissions earned. This obligation shall survive termination of employment.” Id. at 4, ¶ III.

       Donley argues that the Plan did not state he had any obligation to repay any draw debt prior

to the January 1, 2016 effective date of the Plan. He argues the Plan did not expressly carry forward

any existing producer draw debt into the 2016 Plan. He points out that no existing debt obligation

was mentioned in the Plan. Donley argues that ONI failed to allege any facts or attach any

documents that would support the existence of any obligation to pay any producer draw debt

incurred prior to 2016.

       Donley asserts that the Complaint’s allegation of $219,993.00 in damages is patently

implausible because, under the terms of the Plan, his bi-weekly draw was $2,564.00 on September

24, 2015, it was $1,282.00 on October 9, 2015, and it was $250.00 starting on November 6, 2015

(Filing No. 1-2 at 4). Donley resigned from his employment with ONI on August 15, 2017.



                                                 6
Therefore, the greatest amount of damages based on excess producer draws would be $16,628.00

(one bi-weekly draw of $2,564.00, two bi-weekly draws of $1,282.00, and forty-six bi-weekly

draws of $250.00 from September 24, 2015 through August 15, 2017). Donley argues that the

correct measure of damages should be based on the effective date of the Plan, which was January

1, 2016, which would provide for forty-two bi-weekly producer draws of $250.00 (January 1, 2016

through August 15, 2017), totaling a potential damage amount of $10,500.00. Donley asserts that,

under either measure of damages, ONI’s claim for repayment of producer draws is far below the

amount in controversy requirement to establish diversity jurisdiction in federal court.

        ONI responds that the Complaint alleges damages in the amount of $219,993.00, which

puts more than $75,000.00 at issue in this case, and the allegation is enough to survive dismissal.

ONI argues that Donley’s argument about the amount of damages and ONI’s likelihood of proving

its damages is premature and not properly before the Court at this stage of the litigation, because

“Rule 8 is only concerned with whether the Complaint contains a plain statement showing that the

plaintiff is entitled to relief, and ONI has satisfied that burden.” (Filing No. 17 at 5.)

        ONI also argues,

        Donley appears to ignore reference in the very paragraph Donley quotes to the
        deficit Donley owed to ONI at the time the Plan was provided to Donley. (Section
        III Producer Compensation Plan, “[p]rovided, that Employee’s current draw deficit
        has been recovered by [ONI].”) The written agreement specifically references the
        deficit Donley already owed at the time he was presented with the Plan which is
        attached to the Complaint.

Id. at 4.

        ONI is correct that, at the motion to dismiss stage, generally, Rule 8 is only concerned with

whether the complaint contains a plain statement showing that the plaintiff is entitled to relief.

However, courts consider documents attached to and incorporated in the complaint as part of the

complaint, Santana, 679 F.3d at 619, and when a party attaches exhibits to its complaint and

                                                   7
incorporates the exhibits into the pleadings, if there are contradictions between the exhibits and

the complaint, the exhibits generally will control. Bogie, 705 F.3d at 609.

       Importantly, when a court’s subject matter jurisdiction is challenged under Rule 12(b)(1),

“[t]he plaintiff has the burden of supporting the jurisdictional allegations of the complaint by

competent proof.” Int’l Harvester Co., 623 F.2d at 1210. “The district court may properly look

beyond the jurisdictional allegations of the complaint and view whatever evidence has been

submitted on the issue to determine whether in fact subject matter jurisdiction exists.” Ezekiel, 66

F.3d at 897 (citation and quotation marks omitted). Thus, a plaintiff cannot rest on his bald

allegation of damages in the complaint when confronted with a challenge to subject matter

jurisdiction, especially when his incorporated exhibits contradict his allegations in the complaint.

The Employment Agreement (Filing No. 1-1 and Producer Compensation Plan (Filing No. 1-2)

support Donley’s calculations. Therefore, ONI’s argument that because it alleged damages in the

amount of $219,993.00 in the Complaint, thereby putting more than $75,000.00 at issue in this

case, is unavailing to avoid dismissal.

       In addition, the terms of the Plan do not support ONI’s allegation that it specifically referred

to the producer draw deficit that Donley already owed at the time he was presented with the Plan.

Nowhere in the Plan does it refer to a specific pre-existing debt that Donley owed for excess

producer draws. The Plan’s reference to a “current draw deficit” does not specifically refer to a

debt Donley already owed at the time he was presented with the Plan; rather, it provides for the

payment of monthly commissions to Donley on the condition that Donley is current on his draw

deficit. (See Filing No. 1-2 at 4 (“Commissions generated in a month that are in excess of the

producer draw for such month will be paid as soon as practicable following such month and




                                                  8
Employee agreeing with the settlement calculation; provided, that Employee’s current draw deficit

has been recovered by [ONI].”).)

       It is ONI’s burden to come forward with competent proof to support the jurisdictional

allegations of its Complaint. ONI has not provided anything beyond its bald allegation in the

Complaint to support the jurisdictional allegation regarding the amount in controversy. After being

put on notice of the jurisdictional challenge, ONI failed to provide anything to show that Donley

owed an outstanding draw debt that was or could have been included in any debt incurred after the

Plan became effective in 2016. ONI has failed to meet its burden to establish the amount in

controversy requirement of diversity jurisdiction. The allegations of the Complaint coupled with

the terms of the Plan on which ONI’s sole claim hinges show potential damages in the range of

$10,500.00 and $16,628.00. This is far below the jurisdictional threshold for a federal court to

exercise subject matter jurisdiction. Because this Court lacks subject matter jurisdiction over this

matter, the Court will not address Donley’s Rule 12(b)(6) argument.

                                     IV.     CONCLUSION

       For the foregoing reasons, Donley’s Motion to Dismiss (Filing No. 13) is GRANTED

pursuant to Federal Rule of Civil Procedure 12(b)(1). A dismissal for lack of subject matter

jurisdiction is not a decision on the merits and thus is without prejudice. See Kowalski v. Boliker,

893 F.3d 987, 994 (7th Cir. 2018) (“a dismissal for want of subject-matter jurisdiction is

necessarily without prejudice”). Final judgment will issue under separate order.

       SO ORDERED.


       Date:   1/18/2019




                                                 9
Distribution:

Jean Marie Blanton                       Kathleen Ann DeLaney
ZIEMER STAYMAN WEITZEL & SHOULDERS LLP   DELANEY & DELANEY LLC
jblanton@zsws.com                        kathleen@delaneylaw.net

Patrick A. Shoulders                     Christopher S. Stake
ZIEMER STAYMAN WEITZEL & SHOULDERS LLP   DELANEY & DELANEY LLC
pshoulders@zsws.com                      cstake@delaneylaw.net




                               10
